Exhibit 1.1 NEW YORK MORTGAGE TRUST, INC. 13,000,000 Shares of Common Stock UNDERWRITING AGREEMENT November 21, 2014 UBS Securities LLC 677 Washington Boulevard Stamford, Connecticut 06901 Deutsche Bank Securities Inc. 60 Wall Street New York, New York 10005 Barclays Capital Inc. 745 Seventh Avenue New York, New York 10019 RBC Capital Markets, LLC 200 Vesey Street, 10th Floor New York, NY 10281 Credit Suisse Securities (USA) LLC Eleven Madison Avenue New York, New York 10010 As Representatives of the Several Underwriters named in ScheduleI attached hereto Ladies and Gentlemen: New York Mortgage Trust, Inc., a Maryland corporation (the " Company "), proposes to issue and sell, subject to the conditions hereinafter stated, to the several Underwriters named in ScheduleI attached hereto (the " Underwriters ") an aggregate of 13,000,000 shares (the " Firm Securities ") of its common stock, $0.01 par value per share (" Common Stock "), pursuant to and in accordance with the terms and conditions of this underwriting agreement (this " Agreement ") in connection with the public offering (the " Offering ") and sale of such Firm Securities. UBS Securities LLC, Deutsche Bank Securities Inc., Barclays Capital Inc., RBC Capital Markets, LLC and Credit Suisse Securities (USA) LLC, shall act as the representatives (the " Representatives ") of the several Underwriters. In addition, the Company proposes to issue and sell to the Underwriters, upon the terms and conditions set forth in Section 3 hereof, an aggregate of up to 1,950,000 additional shares of Common Stock (" Optional Securities "). The Firm Securities and the Optional Securities are, collectively, hereinafter called the " Securities ." This Agreement is to confirm the agreement concerning the purchase of the Securities from the Company by the Underwriters. 1. Representations and Warranties of the Company. The Company represents and warrants to, and agrees with, each Underwriter that: (a)The Company has prepared and filed with the Securities and Exchange Commission (the " Commission ") a registration statement on FormS-3 (File No. 333-198177) (the " Shelf Registration Statement ") under the Securities Act of 1933, as amended (the " Securities Act " or " Act "), and the rules and regulations (the " Rules and Regulations ") of the Commission thereunder, and such amendments to such registration statement as may have been required to the date of this Agreement.The Shelf Registration Statement became automatically effective upon filing with the Commission on August 15, 2014. The Shelf Registration Statement at any given time, including amendments thereto at such time, the exhibits and any schedules thereto at such time, the documents incorporated by reference therein pursuant to Item12 of FormS-3 under the Securities Act at such time and the documents and information otherwise deemed to be a part thereof or included therein by Rule430B under the Securities Act (the " Rule430B Information ") or otherwise pursuant to the Rules and Regulations at such time are collectively herein called the " Registration Statement ." The Shelf Registration Statement includes a base prospectus dated August 15, 2014 (the " Base Prospectus ").Each preliminary prospectus supplement to the Base Prospectus (including the Base Prospectus as so supplemented) that describes the Securities and the offering thereof, that omitted the Rule430B Information and that was used prior to the filing of the final prospectus supplement referred to in the following sentence is herein called a " Preliminary Prospectus ."Promptly after execution and delivery of this Agreement, the Company will prepare and file with the Commission a final prospectus supplement to the Base Prospectus relating to the Securities and the offering thereof in accordance with the provisions Rule430B and Rule424(b) of the Rules and Regulations.Such final supplemental form of prospectus (including the Base Prospectus as so supplemented), in the form filed with the Commission pursuant to Rule424(b), is herein called the " Prospectus ."Any reference herein to the Base Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to include the documents incorporated by reference therein pursuant to Item12 of FormS-3 under the Securities Act as of the date of such prospectus. For purposes of this Agreement, all references to the Registration Statement, the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment or supplement to any of the foregoing shall be deemed to include the copy filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval System ("
